SMITH, P. J.
Under the conflicting evidence in the above causé this court can not say that the verdict and judgment rendered thereon are against the weight of the evidence, nor that defendant in error was guilty of contributory negligence.
The jury no doubt considered the age of the plaintiff below and found under all the circumstances that he, a boy of tender years, was free from negligence.
We do not think there was prejudicial error relative to the evidence concerning the X-Ray photographs, and the court was correct in overruling the motions of plaintiff in error for an instructed verdict.
As there is no error in the record the judgment is affirmed.
Swing and Jones, JJ., concur.